Casta2n? 19000096803 daopumende cumenFied104-23-2k24: 06/02 Rape Pah! 1 of 22 D

STATE OF WISCONSIN CIRCUIT COURT

04-23-2021

CIRCUIT COURT

DANE COUNTY, WI
2021CV000968
Honorable Nia Trammell
Branch 6

DANE COUNTY

 

Priscilla Jones, Individually and on behalf of
Her Minor Child, George Brockman
925 Davis St.

Sun Prairie, WI 53590; and DOCKET NO.

Dazarrea Ervins and David Ervins, Jr., each

Individually and on behalf of their Minor

Child, Zavion Ervins Code: 30107
1102 Vandenburg St.

Sun Prairie WI 53590;

Plaintiffs

Vv.
Sun Prairie Area School District
501 South Bird St.
Sun Prairie, WI 53590

Defendant

 

COMPLAINT

 

NOW COME Plaintiffs, Priscilla Jones, on behalf of her minor child George

Brockman and Dazarrea Ervins and David Ervins, Jr., on behalf of their minor child

Zayvion Ervins; who file this First Amended Complaint as follows:

Page 3 of 31
Cagen021 6 VONQ8SHo3 Rasumenddcumentiled P4r2srah24: o6/o2Page Pell 2 of 29

PARTIES

1. Priscilla Jones is a citizen of the State of Wisconsin and lives at 925 Davis
St., Sun Prairie, WI 53590.

2. Plaintiff Dazarrea Ervins is a citizen of the State of Wisconsin and lives at
1102 Vandenburg St., Sun Prairie WI 53590.

3. David Ervins, Jr. is a citizen of the State of Wisconsin and lives at 1102
Vandenburg St., Sun Prairie WI 53590.

4. George Brockman is a minor, and is citizen of the State of Wisconsin and
lives at 925 Davis St., Sun Prairie, WI 53590.

5. Zayvion Ervins is a minor, and is a citizen of the State of Wisconsin and lives
at 1102 Vandenburg St., Sun Prairie WI 53590

6. Defendant, SUN PRAIRIE AREA SCHOOL DISTRICT (hereinafter
“SPASD”), is a public education school district and governmental entity
created under Wisconsin Stat. §118, et seg. At all times relevant to this
Complaint, SPASD was engaged in the management and government of said
school district and was responsible for the actions of its’ employees and for
implementing official policy for the district and for protecting its students
and supervising its staff.

JURISDICTION

7. Jurisdiction of this court is proper pursuant to Wis. Stat. 801.50 (2)(a) as the .

claims asserted herein arose in Dane County.

Page 4 of 31
Cage ba! 6V0NQ96])03 EHGumendS cumerttiled D4r23-2024: 06/O2Page Peles 3 of 29

8,

CIVIL RIGHTS CLAIM

This is, among other claims, a Civil Rights claim brought under 42 U.S.C.
2000d, et seq. and 42 U.S.C. § 1983, seeking damages, fees, costs and
attorney’s fees against the Defendants.

FACTUAL ALLEGATONS

The Incident of February 1, 2021

9,

10.

11.

12.

13.

George Brockman is an African American child, who at all times herein, was
attending a Sun Prairie School District School.

Zayvion Ervins is an African American child, who at all times herein, was
attending a Sun Prairie School District School.

In the fall of 2020, George Brockman and Zayvion Ervins were enrolled in
sixth grade at Patrick Marsh Middle School (“PMMS”), a school under the
direction of SPASD.

On information and belief, three teachers at PMMS collaborated on a social
studies lesson relating to Ancient Mesopotamia. The general topic of Ancient
Mesopotamia is contained in the textbook used in the classroom. However,
the teachers collaborated to create their own lesson to be used with the
students to supplement the District-curriculum.

On information and belief, the lesson was designed “to cover the politics of
ancient Mesopotamia” This assignment asked students to apply an ancient

law called Hammurabi’s Code to different scenarios.

Page 5 of 31
Case 2081 GV20096203 OHGumenDScumerfiiled 0432372020): 06/OBPAGe PalGd 4 of 29

14,

15.

16.

17,

18.

19,

20.

21.

None of the three teachers could recall exactly how this lesson was developed
but it appeared to be identical to a lesson that was available on a website
known as Teachers Pay Teachers.

On information and belief, this lesson was not given to any student in the two
to three years since its development.

On February 1, 2021, the first day of Black History Month, George
Brockman and CB were excited to learn black history in a school dominated
by white students.

On February 1, 2021, a date that the teachers knew or should have known
had significance to their African American students, the lesson was given out
to sixth grade social studies students at Patrick Marsh Middle School
(hereinafter “PMMS”).

Rather than solely presenting the Code of Hammurabi in a narrative form in
its historical context, the PMMS teachers assigned interactive scenarios in
which sixth grade students were to place themselves in the role of a
Babylonian citizen in judgment of the actions of a slave.

In other words, the sixth grade students of PMMS were instructed to see
themselves as citizens of a society ruled by a code based on a theological
belief that the value of men is not equal.

The assignment included highly offensive questions.

One of those questions included the following scenario: “A slave stands

before you. This slave has disrespected his master by telling him ‘You are

Page 6 of 31
Cageach2.1 6000968) 0 3 daagumenmb)?cumentited04-23FaR24: 06/02Page Pahtt5 of 29

22,

23.

24,

not my master!’ How will you punish this slave?” The assignment included
other offensive questions.

Sixth graders George Brockman and Zayvion Bevins were two of the students
at Patrick Marsh Middle School who were given this assignment.

Confused, distressed and shaken with the assignment, they brought the
assignment to the attention of their parents.

Zayvion Ervins later stated “It made me think of how they would treat me if
I was in-person, in class. What would they think of me, and would they treat

me like I was an outsider and make me feel scared and unsafe?”

Background on Hammurabi and the Code

25.

26.

27,

Hammurabi (reigned from 1792-1750 B.C.) was the sixth ruler of the First
Dynasty of Babylon. During his long reign, he oversaw the great expansion
of his empire, conquering the city-states of Elam, Larsa, Eshnunna and Mari,
an act which he regarded was part of a sacred mission to spread civilization
to all nations. Hammurabi was worshipped as a god by his subjects and was
highly revered throughout his kingdom.

Hammurabi was called on by the Anu the Sublime (Babylonian Creator
God), ruler of the Annunaki (7 judges of the underworld), and Bel a/d/a
Marduk (chief deity of Babylon), the son of Ea (god of water and wisdom),
to bring about a rule of righteousness to Babylon. This righteous law was the
Hammurabi Code. (https://avalon.law.yale.edu/ancient/hamframe.asp)

This Code of Hammurabi was carved on a steel, or stone monument.

Page 7 of 31
CageceQ21 VY0N0268) 03 dengumende cumenTHedN4-234R24: 06/02Pabe Patt 6 of 29

28.

29,

30.

31.

On the monument, near the top, is a carving of Hammurabi receiving
authority to administer the law from the god Shamash.

The prologue to the code establishes Hammurabi’s god-ordained calling to
establish law, stating "Anu and Bel called by name me, Hammurabi, the
exalted prince, who feared God, to bring about the rule of righteousness in
the land, to destroy the wicked and the evil-doers; so that the strong should
not harm the weak; so that I should rule over the black-headed people like
Shamash, and enlighten the land, to further the well-being of mankind."

The Code also claims that Hammurabi was sent by another Babylonian god
to "to rule over men, to give the protection of right to the land."

The epilogue to the Code underscores its theological justification "A
righteous law, and pious statute did he [Hammurabi] teach the land." ... “The
great gods have called me, I am the salvation-bearing shepherd, whose staff
is straight, the good shadow that is spread over my city; on my breast I
cherish the inhabitants of the land of Sumer and Akkad; in my shelter I have
let them repose in peace; in my deep wisdom have I enclosed them. That the
strong might not injure the weak, in order to protect the widows and orphans,
I have in Babylon the city where Anu and Bel raise high their head, in E-
Sagil, the Temple, whose foundations stand firm as heaven and earth, in order
to declare justice in the land, to settle all disputes, and heal all injuries, set
up these my precious words, written upon my memorial stone, before the

image of me, as king of righteousness.”

Page 8 of 31
CageaeQ21 GV0NQ98%) 03 Etngumenbds cumentiled P4423-aN24: 06/02Page Peks 7 of 29

32.

33.

The Fallout

34.

35.

36.

Simply put, Hammurabi was king because the gods had chosen him. Because
he was "chosen by the gods," people feared him and therefore followed his
rules and laws.

Hammurabi's code was also considered the basis for religious legal systems.

It is considered the basis for Jewish, Christian, and Islamic religious systems.

On information and belief, a parent of one of the students of these three
teachers reached out directly to one of the teachers asking to have the
assignment removed due to its inappropriate and sensitive nature that was
resulting in harm to her child. The teacher initially refused the request.

The PMMS Principal was contacted by the same parent shortly after the
parent contacted the teacher, and the Principal immediately went to the
teachers’ classrooms and directed that the assignment be removed. It was
then removed and no students were required to complete the assignment.
Later that day, February 1, 2021, Principal Rebecca Zahn and Associate
Principal Amy Schernecker wrote to families of PMMS students the
following:

Today an assignment was given in some of our 6th grade Social
Studies classes that was exploring the politics of ancient
Mesopotamia. A portion of the assignment asked students to answer
scenarios around Hammurabi’s Code. Hammurabi’s Code was a set
of 282 laws established by King Hammurabi as a way to unify
Mesopotamian city-states. The purpose of the activity was to help
students understand how order was kept in the early civilization, how

the laws that were developed, and how unjust they were. One of the
scenarios posed was directly related to the treatment of slaves in

Page 9 of 31
Ca@2024 GVND098H03 G¢dmerD2cumentiléd D4:23FANId: 06/O2PRYe RagsB of 29

37,

38.

39,

‘Mesopotamia; this was upsetting to students and parents. Above all,

this assignment hurt our African American community.

We regret that this assignment was not racially conscious and
did not align to our district’s mission and vision of equity. We know
that it caused harm to our students and their families. Our intent
missed the mark, and for that we are deeply sorry. Going forward we
will be sure to think critically about whether our intent matches our
impact.

Please know that we will be following up with our students to
process this event and the staff involved will apologize directly to
them. We will also have student services personnel available to any
of our students who need additional support.

SPASD also responded to the incident saying that they would continue to
investigate the incident and had placed the teachers involved on
administrative leave. They went on to say that the teachers who were
involved in this lesson apologized to the students and families.
Further, the district added that their social studies curriculum review
committee would meet for an “intensive review” of their teaching practices
in social studies around “the lens of racial trauma and curriculum
violence.”
In their statement to parents, SPASD Superintendent Brad Saron, and
Assistant Superintendent for Operations Janet Rosseter, stated:

We are writing today to apologize for a grave error in judgment
that occurred during sixth-grade social studies instruction at Patrick
Marsh Middle School. A small group of our teachers developed and
used an activity that was neither racially conscious nor aligned to our

district mission, vision, values, curriculum, or district equity
statement.

Once we learned of this activity, we immediately stopped any

further teaching of the lesson and promptly began an investigation. In

Page 10 of 31
Cage 2021 GV000988)03 OHsumendS cumertiled D4t23-aN2d: 06/02Page PleafsP of 29

our preliminary findings, we have determined the lesson was not a
part of our district curriculum and therefore, no student should
participate in or complete the assignment. To be clear, this lesson is
not consistent with the School Board’s vision for this school district,
our commitment to equity and cultural responsiveness, or the
development opportunities we have invested in our staff.

The staff issued a direct apology to the students in the class and
their families. While our administrative staff continues to investigate
the situation, the teachers involved have been placed on
administrative leave, consistent with our district’s procedures.

This incident is a fracture in our system to support Every Child,
Every Day. We deeply regret that this lesson took place, and we also
recognize that this was a breakdown in our curricular processes and
our district-wide focus on equity. In addition to immediately
addressing this situation, it is important that we commit to changing
our curriculum and professional development for all staff. To that end,
we will work to immediately reconvene our social studies curriculum
review committee for an intensive review of our social studies
teaching practices with the lens of racial trauma and curriculum
violence.

Our Student Services team will be following up with the
students from these classrooms and will be available to support other
students in processing their feelings about this incident. Further
information will come from Patrick Marsh’s leadership, including
opportunities for listening sessions. Additionally, our Patrick Marsh
leadership team will be working with Black community leaders to
work toward community healing. All of our schools are prepared to
support students' processing.

40. The swift and full-throated apology of PMMS and/or SPASD are clear
indications of just how egregious this “error” is, and the extent of damage
they admittedly anticipated this error to cause.

41. These apologies, full-throated or not, are an ineffective after-the-fact attempt

to correct a terrible wrong.

Page 11 of 31
Cage, 262 12700098803 6 Bgeumente& umentFted 04-28-2821 06/02/PageFiagé3lo of 29

42.

43.

44.

45.

46.

47,

SPASD admitted “This incident is a fracture in our system to support Every
Child, Every Day. We deeply regret that this lesson took place, and we also
recognize that this was a breakdown in our curricular processes and our
district-wide focus on equity.”

SPASD later retained Lori M. Lubinsky to conduct an independent
employment investigation into allegations that were raised by the February
1, 2021 incident.

In her Investigation Synopsis dated April 9, 2021, Ms. Lubinsky found that
all three teachers collaborated with regard to the slide deck that included the
offensive questions.

By all accounts the questions were inappropriate and inconsistent with the
District’s vision and mission.

According to Ms. Lubinsky’s Synopsis, this teacher-created activity was not
part of the District’s curriculum at any level, nor was it approved or endorsed
by any level of leadership (building or District level). Again, while it appears
clear that the activity was generated from a for-profit company, none of the
three teachers could conclusively remember how they obtained the slides that
were used in the slide deck.

Furthermore, Ms. Lubinsky concluded that the activity presented by the three
teachers failed to comply with the District’s policy, procedure, process and
protocols. More specifically, these teachers’ actions violated Board Policy

IIAC entitled “Selection of Classroom Instructional Materials and

Page 12 of 31
CaSQ282 BCY0009G803 6 WodumenteSumentFited 04-28-4241 06/02/Pagehaqpt 311 of 29

48.

49,

50.

S1.

52.

Resources” and Procedure TAC-R(1) entitled “Procedures for the Selection
of Classroom Instructional Materials/Resources.”

Likewise, the activity is inconsistent with the District’s approved
Curriculum. It is inconsistent with the District’s Equity Framework. It is also
inconsistent with the many training opportunities that District staffhave been
afforded that address racial equity.

Ms. Lubinsky further concluded that the teachers’ actions, while not
intentional, were isolated to their classrooms but were egregious in terms of
the impact on students and the community.

The impact of their failure to comply with the District’s policies and
procedures had a significant impact on the District as a whole including, but
not limited to, the students who received the assignment, their parents, the
entire PMMS staff and students, and the entire community.

In the aftermath of the incident, the three (3) teachers involved were
permitted to resign through voluntary separation agreements wherein the
teachers remain on paid leave for the remainder of this school year and will
not be working for the district in the future.

This obviated the need for the District to proceed with any further action
against the teachers of a disciplinary nature up to and including termination

and/or non-renewal.

Page 13 of 31
Cage,gh2 tey00098803.6 Bgeumentce umenthited 04-23-2081 06/02/Pageha@h3t2 of 29

Student George Brockman

53.

54,

55.

56.

57.

58.

59.

60.

61.

62.

In addition to the impact on all of the children exposed to the assignment on
February 1, 2021, it was especially damaging to student George Brockman
(“George”) considering his history and experiences as a student with
disabilities at SPASD

On July 3, 2014, George was diagnosed with Attention Deficit Hyperactivity

Disorder (ADHD).

According to the Child Mind Institute, “children with [ADHD] find it
unusually difficult to concentrate on tasks, to pay attention, to sit still, and to
control impulsive behavior.”

ADHD is covered under both the Rehabilitation Act of 1973, section 504,
and the Americans with Disabilities Act (ADA).

George entered kindergarten C.H. Bird in the fall of 2014.

George had a 504 plan in school for the ADHD symptoms.

George had an IEP and was receiving occupational therapy through the
SPASD.

On or around May 9, 2016, George was diagnosed with dyslexia and
dysgraphia.

Dyslexia and Dysgraphia are learning disabilities protected under the ADA.

Beginning when George was in first grade at C.H. Bird Elementary, Plaintiff

Priscilla Jones changed her work hours so she could spend 1-2 days per week

Page 14 of 31
CaSng02 200096803 6Rdelmeni@cumenfFiledLO4-2F-202it 06/02/Page Fr&9b313 of 29

63.

64,

65.

66.

67.

68.

69,

70,

71.

at school for the purpose of assisting her child considering her child’s
disabilities.

Teachers and staff at C.H. Bird Elementary were aware of George’s learning
and behavioral challenges through Priscilla Jones directly, and because they
were active participants in the 504 Plan.

Early on at C.H. Bird Elementary, classmates and/or other children began
taunting George using racially derogatory terms.

Students taunted George for having “skin as black as mud.”

On information and belief, this taunting was rarely acknowledged or
corrected by teachers and staff at C.H. Bird Elementary. Instead, George
would be punished for acting out.

George was particularly targeted by one other student who used harsh racial
epithets directed toward George.

George’s acting out mainly involved pushing the children doing the taunting.
Rather than protecting George from the racial harassment of fellow students,
the teachers and staff at C.H. Bird Elementary called George out for pushing
kids.

On information and belief, George was ultimately labeled a bully by teachers
and staff at C.H. Bird Elementary, despite their knowledge of his learning
and behavioral challenges.

When Plaintiff Priscilla Jones complained of this abuse, Principal Kayla

Gauwitz dismissed and/or defended the other student’s behavior telling Ms.

Page 15 of 31
CeSa2O2 1200096803 GRdchmebicumenFiledL04-2FR02It 06/02/Page PAgb314 of 29

72.

73.

74,

75.

76.

77.

Jones that “people paid a lot of money to send their kids to this school,”
insinuating that George was not as deserving.

George was in first grade when Plaintiff Priscilla Jones went to his school to
assist her child and discovered that George had been locked in a classroom
alone and unsupervised and unable to get out, because George was “behind
on a project.”

While in second grade at C.H. Bird Elementary, the teacher put George
together with the tormentor in a misguided effort to teach the children to get
along. This was severely agitating to George and proved to be a socially and
emotionally catastrophic strategy by a trained professional.

George began second grade at C.H. Bird Elementary, but finished it at
Northside, another Sun Prairie School District school.

When George was in second grade at Northside, Plaintiff Jones. Jones
arrived to find her child on the ground laying face down as a punishment.

At all times herein, Plaintiff Priscilla Jones made her complaints known to
the teachers and principal of the SPASD schools where her child was
enrolled. |

George continued in Sun Prairie School District schools, and in the fall of

2020, was enrolled at Patrick Marsh Middle School for sixth grade.

Page 16 of 31
Caseze2 ey 00996803 6Bgeumente& umenthited 04-25-2021 06/02/BageRAgh315 of 29

78.

79,

80.

81.

CAUSES OF ACTION:

COUNT I

VIOLATION OF WISCONSIN STATUTE § 118.13

Plaintiffs reallege and incorporate by reference all the above related
paragraphs with the same force and effect as if herein set forth.

Under Wis. Stat. § 118.13, pupil discrimination is prohibited. “No person
may be denied admission to any public school or be denied participation in,
be denied the benefits of or be discriminated against in any curricular,
extracurricular, pupil services, recreational or other program or activity
because of the person’s sex, race, religion, national origin, ancestry, creed,
pregnancy, marital or parental status, sexual orientation or physical, mental,
emotional or learning disability.

Wis. Stata. §118.13(2) states: “Each school board shall develop written
policies and procedures to implement this section and submit them to the
state superintendent as a part of its 1986 annual report under s, 120.18. The
policies and’ procedures shall provide for receiving and investigating
complaints by residents of the school district regarding possible violations of
this section, for making determinations as to whether this section has been
violated and for ensuring compliance with this section.”

Section PI 9.03, Wis. Admin. Code illustrates the scope and breadth of the

required district policies by identifying many of the areas subject to the

Page 17 of 31
CaSm202 12700096803 6Bockmehi@cumenFitedl04-2F-202It 06/02/R4ge P&GL316 of 29

82.

83.

nondiscrimination policy. They include admission to classes or programs,
rules of conduct and discipline, selection of instructional and library media
materials, and facilities, among others. However, the pupil nondiscrimination
statute applies to all aspects of district operations and programs. Therefore,
the listing in PI 9.03 should be regarded as illustrative and not exhaustive.
What the law requires is that the pupil nondiscrimination policy or policies
that the district adopts apply to all areas.

SPSD was negligent in failing to implement, adopt or maintain policies that
ensured the pupils in its control and care would be protected from racial
discrimination from its own employees.

As a result, Plaintiffs suffered damages in terms of severe emotional distress.

COUNT II

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS:

84.

85.

86.

THE FEBRUARY 1, 2021 INCIDENT

Plaintiffs reallege and incorporate by reference all the above related
paragraphs with the same force and effect as if herein set forth.

Plaintiffs are alleging intentional infliction of emotional distress under
Wisconsin law. Alsteen v. Gehl, 21 Wis.2d 349, 124 N.W.2d 312 (1963), in
that the above-described actions were intentional, extreme and outrageous,
and caused severe emotional distress.

To state a cause of action for intentional infliction of emotional distress, a

plaintiff must allege: (1) the defendant's conduct was intentional, that is, the

Page 18 of 31
Cage 202 16'990096803 6Boeumenm acumenFited104-24=Ae2It 06/02 Page 296317 of 29

87.

88.

89.

90.

91.

92.

defendant behaved as she did for the purpose of causing emotional distress;
(2) the defendant's conduct was extreme and outrageous; (3) the defendant's
conduct caused the injury; and (4) the plaintiff suffered an extreme and
disabling emotional response to the conduct.1 Alsteen v. Gehl, 21 Wis.2d
349, 124 N.W.2d 312 (1963).

The assignment of February 1, 2021, the first day of Black History Month,
was formulated by SPASD teachers, staff and/or agents, presumably trained
in the “fostering and supporting the social and emotional growth of all
students.”

On information and belief, the teachers had withheld the assignment until
February 1, the first day of Black History Month.

The emotional and psychological effect of such an assignment is obvious,
and the assigning teachers, under the guidance of SPASD, knew or should
have known that its effect would be disastrous for the sixth grade African
American students.

When a parent initially complained, the teacher(s) refused to withdraw the
assignment.

All three teachers acknowledged that, upon reflection, the questions were
inappropriate and never should have been given.

They also acknowledged the significant impact these questions have had both

on students and the community as a whole. Simply stated, they just did not

Page 19 of 31
Cagm2e2 1800896803 daognmem ecumenfFited104-29-ae2i: 06/02 Rage 2&eE318 of 29

93.

94,

95.

96.

appreciate, understand or evaluate how the questions could be interpreted by
others.

Likewise, this lesson was clearly inconsistent with the District’s approved
Curriculum. It is inconsistent with the District’s Equity Framework. It is also
inconsistent with the many training opportunities that District staff have been
afforded that address racial equity.

Ms. Lubinsky concluded that the teachers’ actions “were egregious in terms
of the impact on students and the community.”

The impact of these failures on the part of SPASD to comply with the
District’s own policies and procedures had a significant impact on the
District as a whole including, but not limited to, the students who received -
the assignment, their parents, the entire PMMS staff and students, and the
entire community.

In the aftermath of the incident, the 3 teachers involved were permitted to
resign through voluntary separation agreements wherein the teachers remain
on paid leave for the remainder of this school year and will not be working
for the district in the future. This obviated the need for the District to proceed
with any further action against the teachers of a disciplinary nature up to and
including termination and/or non-renewal. The District is working to address
the impact of these teachers’ actions on the District students, staff and

community.

Page 20 of 31
Cage? 19900096803 aBoeumen @cumenFitedl04-2F-Aegit 06/02/Page Rhgb319 of 29

97.

98.

99,

100.

Plaintiffs have been damaged by a system unable or unwilling to fulfill its
duty to protect George and Zayvion Ervins, from exactly this type of racial
abuse.
Furthermore, they are suspicious that the “thoughtless error” -- yet another
in a line of so many of these type incidents in these uncertain times — is the
product of a more calculated and intentional attempt to create harm. That the
teacher(s) knew or should have known that this would create harm is a
certainty. That they were not fired on the spot casts an ugly glare on the
intentions of PMMS, SPASD and their entire staff.
The trained teachers and staff of PMMS knew or should have known what
goes into fostering and supporting the social and emotional growth of all
students. PMMS, and SPASD are liable for the actions of these teachers, who
were clearly acting under color of state law.
SPASD, through its schools, teachers and/or other agents, caused emotional
distress for George Brockman, Zayvion Ervins and other PMMS students in
the following ways:

a. Failing to oversee its agents, teachers and employees;

b. Assigning students an inflammatory lesson, by education

professionals trained in the fostering the emotional and social growth

of their students, which lesson would have the obvious and calculated
outcome of causing harm.

c. Performing actions “were egregious in terms of the impact on students
and the community.”

Page 21 of 31
Caseg02 1600896803 6BoelmeM @cumenFHEdLO4-2F-202it 06/02/Rage 2AaGESAO of 29

COUNT Il

VIOLATION OF CIVIL RIGHTS, TITLE VI, 42 U.S.C. § 2000d ET SEQ.

101.

102.

103.

104,

105.

106,

Plaintiffs reallege and incorporate by reference all the above related
paragraphs with the same force and effect as if herein set forth.
SPASD violated the Civil Rights Act of 1964 (Title VI), 42 U.S.C.2000d, et
seq., which prohibits discrimination on the basis of race, color, or national
origin in any program or activity receiving Federal financial assistance.
As publicly funded entities, SPASD had a duty to uphold Title IV of the Civil
Rights Act of 1964.
Instead, on the first day of Black History Month, a fact that should not be lost
on an educator, they asked a classroom of mostly white students, and a small
minority of African Americans, including Zayvion Ervins, how they would
reprimand a slave for disrespecting his/her master.
A violation of Title VI may be found if racial harassment is severe, pervasive,
or persistent so as to constitute a hostile or abusive educational environment.
Plaintiffs are alleging that the incident described above is racial harassment
that is severe and therefore a violation of Title VI.

COUNT IV

VIOLATION OF 42 US CODE § 1983 AND

TO THE 14 AMENDMENT TO THE U.S. CONSTITUTION

107.

Plaintiffs reallege and incorporate by reference all the above related

paragraphs with the same force and effect as if herein set forth.

Page 22 of 31
Capa 282 17700096803 6B gcymeniccumen tFHed_04-25-RE2i1 06/02/RageR&agebsd1 of 29

108. Every person who, under color of any statute, ordinance, regulation, custom,

109.

110.

111.

or usage, of any State or Territory or the District of Columbia, subjects, or
causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper proceeding for
redress, except that in any action brought against a judicial officer for an act
or omission taken in such officer’s judicial capacity, injunctive relief shall
not be granted unless a declaratory decree was violated or declaratory relief
was unavailable. For the purposes of this section, any Act of Congress
applicable exclusively to the District of Columbia shall be considered to be
a statute of the District of Columbia.

As demonstrated above, the acts and omissions of SPASD specifically
undermined and interfered with the rights and benefits of education owed to
George Brockman and Zayvion Ervins under 42 U.S.C. §1983.

As a result of this deprivation of rights, sixth grade students endured
emotional anguish and humiliation from the loss of liberty.

Furthermore, lesson learned from the February 1, 2021 assignment — that
slavery is acceptable — is one that will undermine their security, confidence

and sense of well-being for an indeterminable amount of time.

Page 23 of 31
Cage ze2 12700096803 6Bgemenhi@cumentFHed 04-25-2621 06/02/RageR&@b342 of 29

COUNT V

VIOLATION OF THE FIRST AMENDMENT ESTABLISHMENT CLAUSE

112.

113.

114,

115.

116.

Plaintiffs reallege and incorporate by reference all the above related
paragraphs with the same force and effect as if herein set forth.

The test of whether or not a government practice violates the Establishment
Clause is “First, the statute must have a secular legislative purpose; second,
its principal or primary effect must be one that neither advances nor inhibits
religion; finally, the statute must not foster an excessive entanglement with
religion.” Lemon v. Kurtzman, 403 U.S. 602 (1971).

The source and authority of the Code of Hammurabi is theological in nature,
ordered and ordained by gods, and is often compared to and/or thought by
scholars to be the precursor to the Ten Commandments.

As such, teaching the Code of Hammurabi in an interactive manner is akin
to having students act out scenes from the Old Testament of the bible
regarding Moses’ receiving of the Ten commandments, or a scene from the
new testament in which Pontius Pilate washes his hands. This represents an
excessive entanglement of church and state and so violates the First
Amendment's Establishment Clause.

Furthermore, while the Code of Hammurabi has historical significance for
the fact that it codified laws and punishments (“eye for an eye”) that applied

to all citizens of Babylon, it also establishes a hierarchy of punishments

Page 24 of 31
CaSn202 181700096803 6Boietmen @cumenFited1O4-2-A02t 06/02/Page 2596323 of 29

117.

according to the class of the perpetrator and/or victim. , that is based on and
supported by theology.

The manner in which this information was presented, in having students
imagine they were citizens of Babylon, an ancient culture entrenched in the
theology, sitting in judgment of slaves, has no secular legislative purpose,
and therefore is unconstitutional as violating the Establishment Clause of the

First Amendment.

COUNT VI

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS: George Brockman

118.

119.

120.

Plaintiffs reallege and incorporate by reference all the above related
paragraphs with the same force and effect as if herein set forth.

Plaintiffs are alleging intentional infliction of emotional distress under
Wisconsin law. Alsteen v. Gehl, 21 Wis.2d 349, 124 N.W.2d 312 (1963), in
that the above-described actions were intentional, extreme and outrageous;
caused severe emotional distress.

To state a cause of action for intentional infliction of emotional distress, a
plaintiff must allege: (1) the defendant's conduct was intentional, that is, the
defendant behaved as she did for the purpose of causing emotional distress;
(2) the defendant's conduct was extreme and outrageous; (3) the defendant's
conduct caused the injury; and (4) the plaintiff suffered an extreme and
disabling emotional response to the conduct.1 Alsteen v. Gehl, 21 Wis.2d

349, 124 N.W.2d 312 (1963).

Page 25 of 31
Cagmee? 10700096803 6Boclmen @cumenFitedl04-2FAeeit 06/02 Pdge RAQE324 of 29

121

122.

123,

124,

125.

126.

When George was in the first grade, SPASD teachers and/or staff, knowing
of and presumably trained to handle children with learning disabilities,
nonetheless locked the then six year old George in a classroom, alone,
unsupervised, and unable to get out.

This was an intentional and thoughtful act by trained teachers and staff,
which outcome the teachers and/or staff knew or should have known was
detrimental to George’s health and well being.

When George was in the second grade, SPASD teachers and/or staff,
knowing of and presumably trained to handle children with learning
disabilities, nonetheless intentionally put George together with the very
student who was racially and emotionally harassing and abusing him.

This was an intentional and thoughtful act by trained teachers and staff,
which outcome the teachers and/or staff knew or should have known was
detrimental to George’s health and well-being.

When George was in the second grade, SPASD teachers and/or staff,
knowing of and presumably trained to handle children with learning
disabilities, nonetheless intentionally punished him by having him lay face
down on the ground.

This was an intentional and thoughtful act by trained teachers and staff,
which outcome the teachers and/or staff knew or should have known was

detrimental to George’s health and well being.

Page 26 of 31
Casege2 12700896803 6BgeymemecumentFiled 04-23-2621 06/02/RageRAGESA5 of 29

127. SPASD, through its schools, teachers and/or other agents, caused emotional

distress for George in the following ways:

a.

b.

Failing to de-escalate situations that would exacerbate the child’s
disability;

Allowing other students to taunt George, and/or failing to stop or curb
their taunts;

Failing to recognize the effect of such racial and other taunts to a child
with George’s disabilities;

Punishing George for acting out against the tormentors, which
behavior was a symptom of his disability.

Denying George his rights under the ADA.

COUNT I

VIOLATION OF SECTION 504

OF THE REHABILITATION ACT OF 1973

Title II of the Americans with Disabilities Act (“ADA”)

128. Plaintiffs reallege and incorporate by reference all the above related

129.

130.

paragraphs with the same force and effect as if herein set forth.

The Sun Prairie School District is a “local educational agency” as defined by

the ADA. 20 U.S.C. § 7801(30).

The ADA and accompanying Regulations expressly prohibit title II entities

from escaping liability through contract. The ADA Regulations explicitly

state that, “[a] public entity, in providing any ... service, may not, directly

or through contractual . . . arrangements, [discriminate] on the basis of

disability... .” 28 C.F.R. § 35.130(b)(1).

Page 27 of 31
Casmee? 200096603 cBoemeM ecumenFHedl04-2-A82t 06/02/Page RBgES26 of 29

131.

132.

133.

134,

135.

136.

SPASD, through its schools, teachers, contractors and/or other agents, were
active participants in George’s 504 Plan under Title II of the ADA.
SPASD, through its schools, teachers and/or other agents, discriminated |
against George by denying the child accommodations under the 504 Plan
under Title II of the ADA in the following ways:
a. Failing to de-escalate situations that would exacerbate the child’s
disability;

b. Allowing other students to taunt George, and/or failing to stop or curb
their taunts;

c. Failing to recognize the effect of such racial and other taunts to a child
with George’s disabilities;

d. Punishing George for acting out against the tormentors, which
behavior was a symptom of his disability.
Despite the complaints of Plaintiff Priscilla Jones, SPASD was deliberately

indifferent to such discrimination.

RATIFICATION
Plaintiffs incorporate by reference all the above-related paragraphs with the
same force and effect as if herein set forth.
The Defendant ratified the acts, omissions and customs of their respective
personnel and staff.
As a result, the Defendants are responsible for the acts and omissions of staff

persons who were otherwise responsible for protecting the students of

SPASD.

Page 28 of 31
Cage 202 th ¥Q00966036B5eHMeDEcumenFHedL04-24 28211 06/02/Page RAQE347 of 29

PROXIMATE CAUSE

137. Plaintiffs incorporate by reference all the above related paragraphs with the
same force and effect as if herein set forth.

138. Each and every, all and singular of the foregoing acts and omissions, on the
part of any or all of the Defendants, taken separately and/or collectively,
jointly and severally, constitute a direct and proximate cause of the injuries
and damages set forth herein.

DAMAGES

139. As a direct and proximate result of the SPASD’s conduct, George Brockman
and Zayvion Ervins have suffered injuries and damages, for which they are
entitled to recover herein pursuant to 42 U.S. Code § 2000c—8, within the
jurisdictional limits of this court, including but not limited to:

Loss of educational opportunities;

Physical pain in the past;

Medical expenses in the past;

Mental anguish in the past;

Mental anguish in the future;

Physical impairment in the past; and

Various out-of-pocket expenses incurred by SQ's family but for the
acts and omissions of the District.

Tmeacewp

140. As a direct and proximate result of the Sun Prairie Defendant's conduct,
Plaintiffs have suffered injuries and damages, for which they are entitled to

recover herein within the jurisdictional limits of this court.

Page 29 of 31
Cagm2e? 1600096803 EBocumenecumenFitedL04-25-AeRit 06/02 Page BG96328 of 29

141,

142,

143.

144.

ATTORNEY FEES

It was necessary for Plaintiffs to retain the undersigned attorneys to file this
lawsuit. Upon judgment, Plaintiffs are entitled to their costs and any
reasonable attorney’s fees in this action, pursuant to 42 U.S.C. §1988(b),

PUNITIVE DAMAGES

Plaintiffs incorporate by reference all the above-related paragraphs with the
same force and effect as if herein set forth.

As noted above, Defendant Sun Prairie School District has a history of
problems regarding discrimination based upon race and nationality.

The acts and omissions of the Sun Prairie Defendants shock the conscience,

and thus satisfy criteria for punitive damages, as contemplated by §1983.

RELIEF REQUESTED

WHEREFORE, Plaintiff seeks relief in excess of $75,000, and as described below:

EQUITABLE RELIEF

Petitioners respectfully requests that the Court order SPASD to:

a.

Adopt policies, procedures and practices within and among its teachers, agents and
employees, forbidding outside or independent assignments without first being
reviewed by SPASD;

Provide staff with “Diversity training” by a third party to include information about
race, nationality, gender and disability stereotypes;

Provide staff, teachers, employees and agents with training regarding children with
disabilities with respect to implementing and honoring the ADA 504 Plan;

Provide counseling services for students harmed by the February 1, 2021 incident;

Appoint a committee including interested members of the public to address the
issues noted herein and report back to the School District, and act accordingly; and

Page 30 of 31
Casmgee 1600096803 6eoeymeDecumenFHEALO4-2 202 06/02/BageBh@bSA9 of 29

f. Adopt policies, procedures, and practices commensurate with the anti-bullying
efforts;

g. Retain a neutral third party to complete a racial harassment assessment for each
campus and have that a person or entity report back to the Superintendent so that
SPASD may address any issues noted in the assessment;

h. For any other relief the Court may see fit to prescribe.

PLAINTIFFS HEREBY DEMAND A TRIAL BY JURY.

DATED April 23, 2021.
Respectfully Submitted,

THE LAMARR FIRM, PLLC

BY:__/S/ B'lvory LaMarr

Attorney B’Ivory LaMarr (WI BAR #1122469)
5100 Westheimer Rd, Suite 200

Houston, TX 77056

PHONE: 800.679.4600 ext. 700

Email: blamarr@lamarrfirm.com

Page 31 of 31
